DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0334389 A1).
In regards to claim 17, Kim discloses, in figure 7, a method for wirelessly transferring power to a remote device (Rx) (Par 0088), the method comprising: emitting a first laser beam (output of 720) from an optical power transmitter (Tx-side) toward a power receiving cell (PV-cell; 750) in electrical communication with the remote device;-3-72227-8157.US01/151414276.1Application No.: 16/691,202Docket No.: 072227-8157.US01 Response to Office Action dated December 17, 2020emitting a second laser beam (output of OP1) from a guard beam emitter (730) adjacent the optical power transmitter (Tx-side) toward a retroreflector (770) adjacent the power receiving cell (750), wherein the second laser beam has a lower power density than the first laser beam (Par 0125-0126); detecting light from the retroreflector via a light detector (710) adjacent the guard beam emitter (730; Par 0126); comparing the detected light to a predetermined value (Par 0126-0127); and if the detected light is below than the predetermined value, interrupting the emission of the first laser beam (Par 0126-0127); and if the detected light is at the predetermined value, continuing to emit the first laser beam (Par 0126-0127).
In regards to claim 18, Kim disclose the method of claim 17. Kim further discloses wherein the predetermined value is the amount of detected light returning from the retroreflector when a path of the second laser beam is unobstructed (Par 0126-0127).
In regards to claim 19, Kim disclose the method of claim 17. Kim further discloses further comprising: after interrupting emission of the first laser beam, continuing to emit the second laser beam and comparing the detected light to the predetermined value (Par 0126-0127). 
In regards to claim 20, Kim disclose the method of claim 17. Kim further discloses wherein, after interruption of the first laser beam, the method further comprises resuming emission of the first laser beam when the detected light is at the predetermined value (Par 0126-0127).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0334389 A1) in view of Moghaddam et al. (US 2018/0248399 A1).
In regards to claim 10, Kim discloses, in figure 7, a system for wireless power transmission (Par 0114), the system comprising: a power receiving element (Rx-side) positioned to receive wireless power (Par 0118), the power receiving element including a power receiving cell (PV-cell; 750); a power transmission element (Tx-side) including an optical power transmitter configured to emit a high-power laser beam (output of 720) toward the power receiving cell (Par 0118). Kim does not clearly disclose an acoustic emission element positioned proximate the power receiving cell and configured to generate and broadcast an acoustic signal; an acoustic location component in communication with the power transmission element; and an acoustic detection element in communication with the acoustic location component, wherein the acoustic detection element is configured to detect the acoustic signal and record a time of arrival for the acoustic signal, and wherein the acoustic location component is configured to receive a record of the time of arrival from the acoustic detection element and calculate a location of the acoustic emission element based, at least in part, on the record of the time of arrival.
However, Moghaddam discloses, an acoustic emission element (Fig. 4, 460) positioned proximate the power receiving cell (PV-cell; 750 as discussed in Kim) and configured to generate and broadcast an acoustic signal (Par 0041-0042, 0055); an acoustic location component (Fig. 3, 350) in communication with the power transmission element (Fig. 3, 300) (Par 0045, 0082); and an acoustic detection element (Fig. 3, 360a, 360b, 360n) in communication with the acoustic location component (Par 0043, 0047), wherein the acoustic detection element is configured to detect the acoustic signal and record a time of arrival for the acoustic signal (Par 0042-0044), and wherein the acoustic location component is configured to receive a record of the time of arrival from the acoustic detection element and calculate a location of the acoustic emission element based, at least in part, on the record of the time of arrival (Par 0044-0045).

In regards to claim 11, Kim in view of Moghaddam disclose the system of claim 10. Moghaddam further discloses, in figure 3, wherein the system comprises at least three acoustic detection elements (360A, 360B, 360N; Par 0043, 0047).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Moghaddam by including wherein the system comprises at least three acoustic detection elements in order to improve the reliability of the wireless power transmission if the phase measurements are obtained in poor/low quality/noisy signal reception conditions (Moghaddam; Par 0086).
In regards to claim 12, Kim in view of Moghaddam disclose the system of claim 10. Kim further discloses, in figure 7, wherein the laser beam is a first laser beam (output of 720), and wherein: the power receiving element (Rx-side) further includes a retroreflector (770) positioned proximate the power receiving cell (PV-cell; 750); and-2- 72227-8157.US01/151414276.1Application No.: 16/691,202Docket No.: 072227-8157.US01Response to Office Action dated December 17, 2020the power transmission element (Tx-side) further includes a guard beam emitter (730) configured to emit a second laser beam (output of OP1) toward the 
In regards to claim 13, Kim in view of Moghaddam disclose the system of claim 12. Kim further discloses wherein the power density of the second laser beam is suitable for human exposure (Par 0126, 0165). 
In regards to claim 14, Kim in view of Moghaddam disclose the system of claim 12. Moghaddam further discloses wherein the acoustic location component (Fig. 3, 350) is configured to communicate the location of the acoustic emission element (Fig. 4, 460) to the power transmission element (Fig. 3, 300) (Par 0045, 0082). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Moghaddam by including wherein the acoustic location component is configured to communicate the location of the acoustic emission element to the power transmission element in order to improve the reliability of the wireless power transmission if the phase measurements are obtained in poor/low quality/noisy signal reception conditions (Moghaddam; Par 0086).
In regards to claim 21, Kim disclose the method of claim 17. Kim does not clearly disclose wherein, after interruption of the first laser beam, the method further comprises: detecting an acoustic signal from an acoustic emission element positioned proximate the power receiving cell; recording a time of arrival for the acoustic signal; and calculating a location of the acoustic emission element based, at least in part, on the record of the time of arrival for the acoustic signal.
However, Moghaddam discloses wherein, after interruption of the first laser beam (Fig. 7, output of 720 as discussed in Kim), the method further comprises: detecting an acoustic signal from an acoustic emission element (Fig. 4, 460) positioned proximate the power receiving cell (PV-cell; 750 as 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Moghaddam by including wherein, after interruption of the first laser beam, the method further comprises: detecting an acoustic signal from an acoustic emission element positioned proximate the power receiving cell; recording a time of arrival for the acoustic signal; and calculating a location of the acoustic emission element based, at least in part, on the record of the time of arrival for the acoustic signal in order to improve the reliability of the wireless power transmission if the phase measurements are obtained in poor/low quality/noisy signal reception conditions (Moghaddam; Par 0086). 
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896